              Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 1 of 19




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                          No. 6:20-cv-00730
BRAZOS LICENSING AND DEVELOPMENT,
                                                     JURY TRIAL DEMANDED
               Plaintiff,

         v.

HEWLETT PACKARD ENTERPRISE COMPANY,

               Defendant.


                              BRAZOS’S COMPLAINT AGAINST HPE FOR
                            INFRINGEMENT OF U.S. PATENT NO. 8,462,774

         Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”),

by and through its attorneys, files this Complaint for Patent Infringement against defendant

Hewlett Packard Enterprise Company (“HPE”) and alleges:

                                     NATURE OF THE ACTION

         1.    This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1 et seq., including §§ 271, 281, 284, and 285.

                                          THE PARTIES

         2.    Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 606 Austin Avenue, Suite 6, Waco, Texas

76701.

         3.    On information and belief, HPE is a corporation organized and existing under the

laws of Delaware, with a regular and established place of business located at 14231 Tandem

Boulevard, Austin, Texas 78728. HPE may be served through its designated agent for service of

process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas, 75201.
              Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 2 of 19




                                     JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        5.      This Court has specific and general personal jurisdiction over HPE pursuant to

due process and/or the Texas Long Arm Statute because HPE has committed and continues to

commit acts of patent infringement, including acts giving rise to this action within the State of

Texas and within this Judicial District. The Court’s exercise of jurisdiction over HPE would not

offend traditional notions of fair play and substantial justice because HPE has established

minimum contacts with the forum. For example, on information and belief, HPE has committed

acts of infringement in this Judicial District, directly and/or through intermediaries, by, among

other things, making, using, offering to sell, selling, and/or importing products and/or services

that infringe the Asserted Patent, as alleged herein.

        6.      Upon information and belief, HPE has continuous and systematic business

contacts with the State of Texas. HPE is registered to do business in the State of Texas, has

offices and facilities in the State of Texas, and actively directs its activities to customers located

in the State of Texas. HPE, directly and/or through affiliates and/or intermediaries, conducts its

business extensively throughout Texas, by shipping, importing, manufacturing, distributing,

offering for sale, selling, and/or advertising its products and services in the State of Texas and

this Judicial District.

        7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b). HPE is registered

to do business in Texas and, upon information and belief, HPE has offices in this Judicial

District, has transacted business in this Judicial District, and has committed acts of direct and

indirect infringement in this Judicial District by, among other things, importing, offering to sell,




                                                   2
               Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 3 of 19




and selling products that infringe the Asserted Patent. HPE has regular and established places of

business in this Judicial District, as set forth below.

         8.     HPE maintains a regular and established place of business in this Judicial District,

at least at 14231 Tandem Boulevard, Austin, Texas 78728: 1,2




         9.     Upon information and belief, HPE conducts business and serves customers from

its regular and established place of business in Austin, Texas, in this District. Upon information

and belief, HPE’s Austin office is located on a 52-acre campus. 3

         10.    In October 2019, it was reported that HPE signed a lease for a 27,326-square-

foot-space in a 164,714-square-foot office building in North Austin at Paloma Ridge, located at

13620 FM 620 Austin, Texas, 78717. 4



1
    See https://www.hpe.com/us/en/contact-hpe.html.
2
 See https://goo.gl/maps/mojArn1WxaHcHU8v8; see also https://goo.gl/maps/
cBjm1De4gVPFMeam9.
3
 See https://www2.colliers.com/en/properties/austin-continuum/USA-14231-tandem-boulevard-
austin-tx-78728/usa1046778.
4
 See https://communityimpact.com/local-news/austin/leander-cedar-park/coming-soon/2019/10/
23/hewlett-packard-signs-lease-at-paloma-ridge-on-fm-620/.


                                                   3
               Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 4 of 19




         11.     Upon information and belief, HPE owns at least two properties in Austin, Texas,

in this Judicial District.5

         12.     HPE maintains regular and established places of business in the State of Texas,

nearby to this District, including at 11445 Compaq Center West Drive Houston, Texas, 77070;

and 6080 Tennyson Parkway, Suite 400, Plano, Texas 75024. 6

         13.     HPE website states that HPE is as “a global edge-to-cloud Platform-as-a-Service

company . . . that helps customers connect, protect, analyze, and act on all [of the customer’s]

data and applications wherever they live . . . .” 7 Upon information and belief, HPE designs,

manufactures, uses, imports into the United States, sells, and/or offers for sale in the United

States products that infringe the Asserted Patent, directly and or through intermediaries, as

alleged herein. HPE markets, sells, and/or offers to sell its products and/or services, including

those accused herein of infringement, to actual and potential customers and end-users located in

Texas and in this Judicial District, as alleged herein.

         14.     HPE organizes its business into “four segments,” as described in its Form 10-K

for the fiscal year ended October 31, 2019. One of these “segments” is the “Intelligent Edge”

segment, which “provides a portfolio of secure Edge-to-Cloud solutions . . . that include wireless

local area network (‘LAN’), campus and data center switching, software-defined wide area

networking, security, and associated services to enable secure connectivity for business of any

size.” HPE’s “Intelligent Edge” “segment” “operat[es] under the Aruba brand.” HPE reports




5
 See http://propaccess.traviscad.org/clientdb/SearchResults.aspx (printout attached as
Exhibit B).
6
    See supra note 1.
7
    See https://www.hpe.com/us/en/about.html.


                                                  4
                Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 5 of 19




revenues from the “HPE Aruba Product” and “HPE Aruba Service” business units within the

Intelligent Edge segment of its business on its Form 10-K.8

          15.    HPE advertises and sells HPE Aruba Products and HPE Aruba Services to

customers, inter alia, as part of its Networking portfolio, which is comprised of “AI-powered

networking solutions for the Intelligent Edge.” 9 HPE also promotes and sells HPE Aruba

Products and HPE Aruba Services to customers as part of its “HPE OEM integrated solution” or

“HPE OEM Solutions” portfolio.”10

          16.    HPE’s website permits users to configure and customize HPE products, including

HPE Aruba Products and HPE Aruba Services, and request price quotes from HPE on the

configured products.11 HPE’s website also permits users to purchase HPE products, including

HPE Aruba Products, directly from HPE’s website. 12

          17.    Upon information and belief, HPE offers trainings and/or certifications to its

employees including, inter alia, trainings and certifications regarding the sales and/or service of

HPE products, including HPE Aruba Products and HPE Aruba Services. For example, HPE

offers an HPE Sales Certification to HPE employees, including HPE sales team members, that

teaches how to “describe, position and recommend” HPE Aruba Products and HPE Aruba

Services to customers.13



8
    See https://investors.hpe.com/~/media/Files/H/HP-Enterprise-IR/documents/hpe-10k2019.pdf.
9
    See https://www.hpe.com/us/en/networking.html.
10
     See https://www.hpe.com/us/en/oem.html.
11
  See, e.g., https://h22174.www2.hpe.com/SimplifiedConfig/Welcome (printout attached as
Exhibit C).
12
  See, e.g., https://buy.hpe.com/us/en/networking/switches/fixed-port-l3-managed-ethernet-
switches/6000-switch-products/aruba-6400-switch-series/p/1012138126.
13
     See https://certification-learning.hpe.com/tr/datacard/Certification/Aruba-SCE-APAS.


                                                  5
                Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 6 of 19




          18.    As of August 2020, HPE advertised at least fifteen public job postings for

positions at HPE’s Austin, Texas office.14 At least one such posting advertised an opening in

HPE’s Austin office for a Driver Software Engineer, whose responsibilities include, inter alia,

the ability to “[d]esign, develop, and integrate driver software features and capabilities for HPE’s

networking product line,”15 which includes HPE Aruba Products and HPE Aruba Services. 16

                                             COUNT I
                            (Infringement of U.S. Patent No. 8,462,774)

          19.    Brazos re-alleges and incorporates by reference the preceding paragraphs 1–18 of

this Complaint.

          20.    On June 11, 2013, the U.S. Patent & Trademark Office duly and legally issued

U.S. Patent No. 8,462,774 (the “’774 Patent”), entitled “Virtual IP Interfaces on Multi-Chassis

Link Aggregates.” A true and correct copy of the ’774 Patent is attached as Exhibit A to this

Complaint.

          21.    Brazos is the owner of all rights, title, and interest in and to the ’774 Patent,

including the right to assert all causes of action arising under the ’774 Patent and the right to any

remedies for the infringement of the ’774 Patent.

          22.    HPE makes, uses, sells, offers for sale, imports, and/or distributes in the United

States, including within this Judicial District, switches with Multi-Chassis Link Aggregation

Group (MC-LAG) functionality, which is also known as VSX LAG, including, but not limited




14
  See https://www.linkedin.com/jobs/search?keywords=Hewlett%20Packard%20Enterprise&
location=Austin%2C%20Texas%2C%20United%20States (printout attached as Exhibit D).
15
  See https://www.linkedin.com/jobs/view/driver-software-engineer-at-hewlett-packard-
enterprise-1901505190/.
16
     See supra note 9.


                                                    6
                Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 7 of 19




to, HPE Aruba 6400,17 8320,18 8325,19 and 840020 series switches (collectively, the “Accused

Products”).21

          23.    The Accused Products include “HPE Aruba Products” and/or “HPE Aruba

Services” as described in HPE’s Form 10-K for the fiscal year ended October 31, 2019. 22

          24.    The Accused Products practice a method for configuring a virtual Internet

Protocol (IP) interface on a local aggregation switch of a multi-chassis system.

          25.    The Accused Products implement MC-LAG to improve network reliability by

using two physical switches instead of one, so that even if one of the physical node fails, the




17
   See https://buy.hpe.com/us/en/networking/switches/fixed-port-l3-managed-ethernet-switches/
6000-switch-products/aruba-6400-switch-series/p/1012138126;
https://www.arubanetworks.com/products/networking/switches/6400-series/; see also
https://support.hpe.com/hpesc/public/docDisplay?docId=emr_na-a00092375en_us.
18
   See https://buy.hpe.com/us/en/networking/switches/fixed-port-l3-managed-ethernet-switches/
aruba-8300-switch-products/aruba-8320-switch-series/p/1010323113;
https://www.arubanetworks.com/products/networking/switches/8320-series/; see also
https://support.hpe.com/hpesc/public/docDisplay?docId=a00037826en_us.
19
   See https://buy.hpe.com/us/en/networking/switches/fixed-port-l3-managed-ethernet-switches/
aruba-8325-switch-products/aruba-8325-switch-series/p/1011156780;
https://www.arubanetworks.com/products/networking/switches/8325-series/; see also
https://support.hpe.com/hpesc/public/docDisplay?docId=emr_na-a00065466en_us.
20
  See https://buy.hpe.com/us/en/networking/switches/modular-ethernet-switches/aruba-8400-
switch-products/aruba-8400-switch-series/p/1010129959; https://www.arubanetworks.com/
products/networking/switches/8400-series/; see also https://techhub.hpe.com/eginfolib/Aruba/
OS-CX_10.03/5200-5958/index.html#GUID-A100D19F-3FC6-49DD-B63B-
90A18C0FA1EF.html.
21
  See https://buy.hpe.com/us/en/networking/switches/fixed-port-l3-managed-ethernet-switches/
6000-switch-products/aruba-6400-switch-series/p/1012138126; https://buy.hpe.com/us/en/
networking/switches/fixed-port-l3-managed-ethernet-switches/aruba-8300-switch-products/
aruba-8320-switch-series/p/1010323113; https://buy.hpe.com/us/en/networking/switches/fixed-
port-l3-managed-ethernet-switches/aruba-8325-switch-products/aruba-8325-switch-series/p/
1011156780; https://buy.hpe.com/us/en/networking/switches/modular-ethernet-switches/aruba-
8400-switch-products/aruba-8400-switch-series/p/1010129959; see also supra note 9.
22
     See supra note 8.


                                                 7
                Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 8 of 19




network can continue without interruption. The two switches each use virtual IP interfaces and

present themselves as a single virtual switch to the rest of the network.

          26.     “Aruba Virtual Switching Extension (VSX) is virtualization technology for

aggregation/core switches running the ArubaOS-CX operating system. This solution lets the

switches present as one virtualized switch in critical areas. . . . Since the solution is primarily for

high availability, it is expected that most of the configuration policy is the same across both

peers.”23

          27.     The figure (hereinafter Figure A) below provides a “[s]ample VSX topology.” 24




                                               Figure A




23
     See supra https://support.hpe.com/hpesc/public/docDisplay?docId=a00091706en_us at 12.
24
     See supra note 23 at 14 (Fig. 1).


                                                   8
                Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 9 of 19




          28.    The figure (hereinafter, Figure B) “illustrates a scenario in which both VSX

switches are up, but the ISL link is down” and “[t]he switches cannot exchange information.”




                                              Figure B

“The keepalive functionality brings down the link between Switch B and Switch C . . . . The

traffic is forced to go from Switch C to Switch A and then through the Layer 3 network to access

Switch B. The keepalive path is over the Layer 3 network. Traffic traveling from Switch B to

Switch A is also forced to go through the Layer 3 network.” 25

          29.    The method practiced by the Accused Products comprises coupling a portion of

local customer-facing ports of the local aggregation switch to a multi-chassis link aggregation

group (MC-LAG), the MC-LAG being further coupled to a portion of remote customer-facing

ports of a remote aggregation switch of the multi-chassis system, the local aggregation switch

and the remote aggregation switch each being active and in a separate respective physical

chassis.




25
     See supra note 23 at 53–54.


                                                  9
                Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 10 of 19




          30.     MC-LAG, as implemented by the Accused Products, uses two aggregation

switches that are in different physical chassis. The MC-LAG uses some of the ports from a

primary switch (“aggregate 1” or “Agg-1”) and some of the ports from a secondary switch

(“aggregate 2” or “Agg-2”) to make a virtual switch that appears as a single switch to the rest of

the network. Each MC-LAG can have up to four ports from each switch. The primary switch is

“local” relative to its “remote” secondary switch peer.

          31.     The figure (hereinafter Figure C) illustrates a “VSX LAG[] span[ning] two

switches and operat[ing] in active-active mode.”




                                              Figure C

“Traffic between the access layer and aggregation layer switches can be forwarded to any of the

active links. There are not loops and no need for spanning tree protocol or blocked ports.” 26

          32.     As shown, for example, in Figure C, two switches (Agg1 and Agg2) each

contribute their respective ports numbered 1/1/1 (each switch has its own port number 1/1/1) to

LAG11 connected to Access1, and their ports numbered 1/1/2 to LAG12 connected to Access2.

The two switches also contribute their ports 1/3/1 and 1/8/1 to LAG1, which is the Inter-Switch


26
     See supra note 23 at 57–58.


                                                 10
                Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 11 of 19




Link (ISL) that connects the switches to each other. Ports such as 1/1/1 and 1/1/2 are customer-

facing because they connect to customer equipment and LANs, such as VLAN 10. Both switches

are active (“active-active mode”) in the normal configuration.

          33.     “A VSX LAG supports a maximum of four member links per switch segment. . . .

VSX synchronization syncs from the primary switch (aggregate 1) to the secondary switch

(aggregate-2).”27

          34.     The instructions below for “[a]dding a physical interface into the LAG” show

LAG 128 coupled to ports (physical interface) 1/4/28 and 1/4/32). 28

                  switch    (config) # interface 1/4/28
                  switch    (config-if) # no shutdown
                  switch    (config-if) # lag 128
                  switch    (config) # interface 1/4/32
                  switch    (config-if) # no shutdown
                  switch    (config-if) # lag 128

          35.     The method practiced by the Accused Products comprises assigning the MC-LAG

to a multi-chassis link aggregate group virtual local area network (MC-LAG VLAN).

          36.     Each MC-LAG, as implemented by the Accused Products, is assigned to up to

10,000 virtual local area networks (VLANs).




27
     See supra note 23 at 25.
28
     See supra note 23 at 26.


                                                 11
                Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 12 of 19




          37.     The figure (hereinafter Figure D) illustrates a “[s]ample virtual active gateway

configuration” using MC-LAG as implemented by the Accused Products.” 29




                                               Figure D

In this figure, VSX LAG 10 is assigned to VLAN 3.




29
     See supra note 23 at 66 (Fig. 8).


                                                   12
                Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 13 of 19




          38.     The figure below (hereinafter Figure E) illustrates an “ECMP and VSX LAG

configuration,” which “is the preferred configuration because LAGs introduce simplicity by

reducing the number of transit VLANs and SVIs.” 30




                                              Figure E

In this figure, the MC-LAG is assigned VLANs 100-104 (orange), 200-204 (green), and 300-304

(blue).

          39.     With MC-LAG as implemented by the Accused Products, “[t]he total number of

VLANs across ports is (ports x VLANs) = 4094 ports per VLAN. Loop protect can be

configured on a maximum of 4094 VLANs across all interfaces without updating CoPP policies

for loop protect. . . . You can assign a maximum of 10,000 VLANs across all the interfaces.”

          40.     The method practiced by the Accused Products comprises allocating a virtual

Internet Protocol (IP) interface to the MC-LAG VLAN.

          41.     MC-LAGs as implemented by the Accused Products are allocated a virtual IP

address to use for communicating with their MC-LAG switches.

30
     See supra note 23 at 104–05 (Fig. 19)


                                                 13
                Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 14 of 19




          42.     The figure below (hereinafter Figure F) illustrates MC-LAG as implemented by

the Accused Products in the “use case of active/standby firewall with active gateway as the next-

hop router.”31




                                               Figure F

          43.     The figure below (hereinafter Figure G) illustrates how to configure the Accused

Products to allocate a virtual Internet Protocol (IP) interface to the LC-LAG VLAN. 32




                                              Figure G


31
     See supra note 23 at 108 (Fig. 22).
32
     See supra note 23 at 62.


                                                  14
                Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 15 of 19




          44.     The method practiced by the Accused Products comprises configuring the virtual

IP interface on the local aggregation switch with an IP address.

          45.     The Accused Products configures the MC-LAG virtual IP interface (which has

multiple physical ports) on each aggregation switch (such as Agg1, which is “local” from its

perspective compared to its “remote” peer Agg2) with an IP address so that the rest of the

network can communicate with the MC-LAG. Each switch can have a different virtual IP

address for each -MC-LAG. As shown, for example, in Figure D, the Accused Products allow

providing the identical Virtual IP address (“VIP”) to both switches, such as VIP 10.0.0.1 for both

Agg1 and Agg2. “VSX aggregation switches can be configured with a shared virtual IP (VIP)

and a shared virtual MAC address (VMAC) on the layer 3 VLAN interface. The VIP/VMAC

serves as the default gateway for the access layer. The two switches then share the router MAC

and function as an active-active gateway for the IP subnet. The first VSX device that receives

traffic from the access layer (based on the hashing algorithm over the LAG interface) routes is

across to the other subnets.”33

          46.     In view of preceding paragraphs 24–45, each and every element of at least

claim 12 of the ’774 Patent is practiced by the Accused Products.

          47.     HPE continues to directly infringe at least one claim of the ’774 Patent, literally

or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

and/or distributing the Accused Products in the United States, including within this Judicial

District, without the authority of Brazos. HPE’s infringing use of the Accused Products includes

its internal use and testing of the Accused Products.




33
     See supra note 23 at 58.


                                                   15
             Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 16 of 19




       48.      HPE has received notice and actual or constructive knowledge of the ’774 Patent

since at least the date of service of this Complaint.

       49.      Since at least the date of service of this Complaint, through its actions, HPE has

actively induced product makers, distributors, retailers, and/or end users of the Accused Products

to infringe the ’774 Patent throughout the United States, including within this Judicial District,

by, among other things, advertising and promoting the use of the Accused Products in various

websites, including providing and disseminating product descriptions, operating manuals, and

other instructions on how to implement and configure the Accused Products. Examples of such

advertising, promoting, and/or instructing include the documents at:

            https://support.hpe.com/hpesc/public/km/search#q=mc-lag;

            https://support.hpe.com/hpesc/public/km/search#q=vsx; and

            https://support.hpe.com/hpesc/public/docDisplay?docId=a00091706en_us.

HPE was and is aware that the normal and customary use by end users of the Accused Products

infringes the ’774 patent. HPE’s inducement is ongoing.

       50.      Since at least the date of service of this Complaint, through its actions, HPE has

contributed to the infringement of the ’774 Patent by having others sell, offer for sale, or use the

Accused Products throughout the United States, including within this Judicial District, with

knowledge that the Accused Products infringe the ’774 Patent. The Accused Products have

special features that are especially made or adapted for infringing the ’774 Patent and have no

substantial non-infringing use. For example, in view of the preceding paragraphs, the Accused

Products contain functionality which is material to at least claim 12 of the ’774 Patent.

       51.      The special features include using Multi-Chassis Link Aggregation Group (MC-

LAG) functionality, which is also known as VSX LAG, to improve network reliability, which is

used in a manner that infringes the ’774 Patent.


                                                   16
             Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 17 of 19




       52.        The special features constitute a material part of the invention of one or more

claims of the ’774 Patent and are not staples articles of commerce suitable for substantial non-

infringing use.

       53.        Brazos has suffered damages as a result of HPE’s direct and indirect infringement

of the ’774 Patent in an amount adequate to compensate for HPE’s infringement, but in no event

less than a reasonable royalty for the use made of the invention by HPE, together with interest

and costs as fixed by the Court.

                                            JURY DEMAND

       Brazos hereby demands a jury on all issues so triable.

                                         PRAYER FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (a)        enter judgment that HPE infringes one or more claims of the ’774 Patent literally

and/or under the doctrine of equivalents;

       (b)        enter judgment that HPE has inducted infringement and continues to induce

infringement of one or more claims of the ’774 Patent;

       (c)        enter judgment that HPE has contributed to and continues to contribute to the

infringement of one or more claims of the ’774 Patent;

       (d)        award Brazos damages, to be paid by HPE in an amount adequate to compensate

Brazos for such damages, together with pre-judgment and post-judgment interest for the

infringement by HPE of the ’774 Patent through the date such judgment is entered in accordance

with 35 U.S.C. § 284, and increase such award by up to three times the amount found or assessed

in accordance with 35 U.S.C. § 284;

       (e)        declare this case exceptional pursuant to 35 U.S.C. § 285; and




                                                   17
             Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 18 of 19




       (f)     award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.

                                                  Respectfully submitted,

Dated: August 12, 2020                            /s/ Raymond W. Mort, III
                                                  Raymond W. Mort, III
Edward J. Naughton                                Texas State Bar No. 00791308
(pro hac vice to be filed)                        raymort@austinlaw.com
enaughton@brownrudnick.com                        THE MORT LAW FIRM, PLLC
Rebecca MacDowell Lecaroz                         100 Congress Avenue, Suite 2000
(pro hac vice to be filed)                        Austin, Texas 78701
rlecaroz@brownrudnick.com                         Tel/Fax: 512-865-7950
BROWN RUDNICK LLP
One Financial Center
Boston, Massachusetts 02111
telephone: (617) 856-8200
facsimile: (617) 856-8201

Alessandra C. Messing
(pro hac vice to be filed)
amessing@brownrudnick.com
Timothy J. Rousseau
(pro hac vice to be filed)
trousseau@brownrudnick.com
Yarelyn Mena
(pro hac vice to be filed)
ymena@brownrudnick.com
BROWN RUDNICK LLP
7 Times Square
New York, New York 10036
telephone: (212) 209-4800
facsimile: (212) 209-4801

Sarah G. Hartman
(pro hac vice to be filed)
shartman@brownrudnick.com
BROWN RUDNICK LLP
2211 Michelson Drive, 7th Floor
Irvine, California 92612
telephone: (949) 752-7100
facsimile: (949) 252-1514
                                                  Counsel for Plaintiff
                                                  WSOU Investments, LLC d/b/a
                                                  Brazos Licensing and Development



                                                18
Case 6:20-cv-00730 Document 1 Filed 08/12/20 Page 19 of 19




                            19
